Citation Nr: 1441694	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for right acromioclavicular joint strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to October 1985, February 1991 to March 1991, June 1991 to December 1991 and August 2005 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the Board at a July 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for obstructive sleep apnea, hypertension and a right shoulder disability, each as directly related to his period(s) of active service.  During the development of his claim, the Veteran was provided two VA examinations, in November 2008 and February 2011.  These VA examinations provided diagnoses of sleep apnea, right shoulder strain and hypertension.  However, the VA examiner did not provide an etiological opinion as to whether the Veteran's current disabilities are etiologically related to his periods of active service.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to address his claims.

Accordingly, the case is REMANDED for the following action:

1. Prepare a memorandum for inclusion in the record detailing each period of the Veteran's active duty service, active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA), as applicable.

2. After completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed right shoulder disability.  A complete copy of the virtual and paper claims folders, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and consultations should be performed.  Following a review of the record, and clinical evaluation of the Veteran, the examiner should address the following:

a. Provide a current diagnosis of the Veteran's right shoulder disability and identify, to the extent possible, the date of onset.

b. Offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right shoulder disability had its onset during, or is otherwise etiologically related, a period of active service, ACDUTRA or INACDUTRA, as verified by the AOJ.

c. If the date of onset is identified as being between periods of verified active duty service, and (b) above is answered in the negative, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right shoulder disability was aggravated (permanent increase in severity beyond normal progression) by a subsequent period of active service (not including ACDUTRA/INACDUTRA).

A complete rationale should accompany all opinions provided.

3. After completion of (1) above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed obstructive sleep apnea and hypertension.  A complete copy of the virtual and paper claims folders, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and consultations should be performed.  Following a review of the record, and clinical evaluation of the Veteran, the examiner should address the following:

a. Provide a current diagnosis of the Veteran's disabilities and identify, to the extent possible, the date of onset.

b. Offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's obstructive sleep apnea and/or hypertension had its onset during, or is otherwise etiologically related, a period of active service or ACDUTRA (not including INACDUTRA), as verified by the AOJ.

c. If the date of onset is identified as being between periods of verified active duty service, and (b) above is answered in the negative, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's obstructive sleep apnea and/or hypertension was aggravated (permanent increase in severity beyond normal progression) by a subsequent period of active service (not including ACDUTRA/INACDUTRA).

A complete rationale should accompany all opinions provided.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



